Citation Nr: 0110155	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-04 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to VA educational assistance benefits under 
Chapter 30, Title 38, United States Code, for correspondence 
lessons completed prior to June 15, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
RO in Houston, Texas, currently has jurisdiction over the 
veteran's claims folder.

The veteran provided testimony before the undersigned Board 
Member at a videoconference hearing in January 2001, a 
transcript of which is of record.



FINDINGS OF FACT

1.  VA received the veteran's application for educational 
benefits for the correspondence course which is the subject 
of this appeal on March 11, 1998.

2.  The RO held in the June 2000 Statement of the Case that 
the date of affirmance was February 15, 1998.

3.  On March 11, 1998, VA also received an enrollment 
certification from the school dated March 5, 1998, by which 
an official at the school certified that the first lesson was 
sent to the veteran on February 9, 1998, and that it had been 
serviced on February 20, 1998.


CONCLUSION OF LAW

The veteran is entitled to a commencing date of February 15, 
1998, for an award of Chapter 30 educational assistance 
benefits for her correspondence course.  38 C.F.R. 
§ 21.7131(a) (c) (as in effect prior to June 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The record reflects that on March 11, 1998, the 
RO received a completed application for educational benefits 
from the veteran, an Enrollment Certification, and a 
Certificate of Affirmation of Enrollment Agreement - 
Correspondence Course, signed by the veteran on February 26, 
1998.  In her application, the veteran reported that she was 
seeking an associates degree in paralegal studies at the 
National Institute for Paralegal Arts and Sciences (NIPAS).  
The application was also signed by the veteran on February 
26, 1998.

On the VA Form 22-1999, an official with NIPAS certified that 
the veteran would be participating in a correspondence 
course.  Further, it was stated that the date the first 
lesson was sent to the veteran was February 9, 1998, and that 
the first lesson had been serviced February 20, 1998.  This 
form was signed by the certifying official on March 5, 1998.

Thereafter, VA sent correspondence to the veteran in April 
1998 to certify that she was entitled to enroll in and pursue 
an approved program of education under Chapter 30.  This 
correspondence noted that the veteran's final objective was 
an Associate Degree, that she was taking a paralegal course, 
and her school was identified as NIPAS.  Additionally, it was 
noted that the school should complete a VA Form 22-1999, 
Enrollment Certification, and that the veteran and the school 
should address all correspondence to the RO in Atlanta, 
Georgia.  The veteran was informed that VA could not 
authorize any benefits to the veteran until an Enrollment 
Certification was received from the veteran's school.

The next communication on file regarding the veteran's 
paralegal studies appears to have been received by the RO in 
June 1999.  At that time, additional documents were received 
from NIPAS, including a fax cover sheet to the Atlanta RO, 
dated June 11, 1999.  This cover sheet stated that the 
original paperwork was sent to the Atlanta RO on March 5, 
1998.  However, the veteran had called and made an inquiry, 
and was reportedly informed that there was no record of her 
certification.  An enrollment certification from the school 
dated June 11, 1999, reflects that the veteran completed a 
total of 6 lessons during the period from March 5, 1998, to 
June 11, 1999.

A subsequent enrollment certification dated in July 1999 
reflects that 7 lessons had been completed and serviced, and 
that the veteran was still a student.

An August 1999 Report of Contact notes that an official with 
NIPAS reported that the veteran had completed a total of 9 
lessons as of the date of the contact.  It was also reported 
that the veteran had completed 3 lessons prior to June 15, 
1998.

By correspondence dated later in August 1999, the RO in 
Muskogee, Oklahoma, informed the veteran that she was awarded 
Chapter 30 educational benefits for a correspondence course 
with an enrollment date of June 15, 1998.  The RO stated that 
NIPAS had certified that her enrollment began February 15, 
1998, but that since the certification of enrollment was not 
received until June 15, 1999, the beginning date of VA 
education benefits could not be earlier than 1 year before 
the date the enrollment certification or application was 
received by VA, whichever was received later.  Therefore, her 
award for education benefits could not begin before June 15, 
1998.  Further, this correspondence stated that the school 
verified that the veteran had completed 3 lessons prior to 
June 15, 1998, and, thus, she would not be reimbursed for 
those lessons.

In her September 1999 Notice of Disagreement, the veteran 
contended that she felt she should be reimbursed for the 3 
lessons completed before June 15, 1998.  She referred to the 
April 1998 correspondence in support of her contentions.  
Among other things, she noted that this correspondence 
reflected that VA had approved her for this course at that 
time.  Therefore, she felt that her education benefits should 
begin in April 1997; one year prior to VA's acknowledgment 
and approval of her course.

In the June 2000 Statement of the Case, the RO acknowledged 
that her application for educational benefits for the 
correspondence course and an enrollment certification from 
the school were received on March 11, 1998, as well as a 
certificate of affirmation of enrollment agreement, and that 
a certification of lessons completed was received on June 15, 
1999.  The RO stated in its analysis that VA regulations 
provided that the commencing date of correspondence benefits 
is the later of: 1) date the first lesson was sent, or 2) 
date of affirmance.  Further, the RO stated that the date of 
affirmance was February 15, 1998, and that the date the first 
lesson was sent was June 15, 1999.  It was also stated that 
VA regulations provide that education benefits can not be 
earlier than 1 year before the date the enrollment 
certification or application was received by VA, whichever 
was later.  Therefore, the RO concluded that the veteran's 
award could not begin before June 15, 1998.  As the records 
at the school showed the veteran completed 3 lessons prior to 
June 15, 1998, the RO found that she was not entitled to 
payment for these lessons.

The veteran presented testimony at her January 2001 hearing 
in support of her claim for Chapter 30 educational benefits 
for the 3 lessons completed prior to June 15, 1998.  Among 
other things, it was contended that the veteran was informed 
that documents would be sent to her every quarter to certify 
completion of course work, but no such documents were ever 
sent.  The veteran testified that she received no 
communication from VA from April 1998 to August 1999, at 
which time she contacted the Atlanta RO, and was informed 
that her file was in Oklahoma.  She also testified that it 
had been unclear whether the Muskogee or Atlanta RO was 
handling her claim.  Further, she indicated that she was 
confused regarding the RO's explanation as to how it 
determined the effective date of her education benefits.

In conjunction with her hearing, the veteran submitted a copy 
of the April 1998 correspondence, which reflects that the 
second page was addressed to a different veteran.  However, 
it is noted that no such error is on the earlier copy of the 
April 1998 correspondence.

As an additional matter, the Board notes that the documents 
assembled for appellate review reflect that the veteran was 
in receipt of Chapter 30 education benefits from 1992 to 1995 
for a different program of study at a different educational 
institution.  Thus, the veteran's course of study with NIPAS 
concerns a reentrance under Chapter 30 following a change of 
program and educational institution.


Legal Criteria.  In pertinent part, VA regulations provide 
that the commencing date of an award of Chapter 30 
educational assistance benefits for a correspondence course 
shall be the latest of the following dates:  

(1)  the date certified by the educational institution 
as (i) the date the first lesson was sent, or (ii) the 
date of affirmance.

(2)  the date one year prior to the VA's receipt of the 
claimant's application or enrollment certification, 
whichever was later; 

38 C.F.R. § 21.7131(a) (c).


Analysis.  The RO, in the June 2000 Statement of the Case, 
stated that the first lesson was sent on June 15, 1999.  
However, the March 1998 enrollment certification from NIPAS 
clearly states that the first lesson was sent to the veteran 
on February 9, 1998.  Thus, the record establishes that the 
educational institution in this case, NIPAS, certified by 
that the first lesson was sent to the veteran on February 9, 
1998.

The RO noted in the June 2000 Statement of the Case that the 
date of affirmance was February 15, 1998.

The provisions of 38 C.F.R. § 21.7131(c) state that the 
commencing date of the award of educational assistance shall 
be the later of these two dates.  As the record reflects that 
the date of affirmance was later than the date the first 
lesson was sent, the Board finds that February 15, 1998, is 
the applicable date pursuant to 38 C.F.R. § 21.7131(c).

The provisions of 38 C.F.R. § 21.7131(a) provides that the 
date of VA's receipt of the veteran's application and the 
date of receipt of the enrollment certification must also be 
considered.  In this case, the RO in its Statement of the 
Case reported that the veteran's application for VA 
educational benefits for the correspondence course was 
received on March 11, 1998, and that an enrollment 
certification from NIPAS verifying enrollment was also 
received on this date.  Pursuant to 38 C.F.R. § 21.7131(a), 
the commencing date of the veteran's award of educational 
assistance can be no earlier than one year prior to this 
date, i.e., no earlier than March 11, 1997.

Thus, the earliest commencing date for the award of 
educational assistance for the veteran's correspondence 
course under 38 C.F.R. § 21.7131(a) is March 11, 1997, and 
the earliest commencing date for the award under 38 C.F.R. 
§ 21.7131(c) is February 15, 1998.  The provisions of 
38 C.F.R. § 21.7131 provide that the commencing date for the 
award of educational assistance for the veteran's 
correspondence course shall be the latest of these date, i.e. 
February 15, 1998.

Accordingly, the Board finds that the veteran is entitled to 
a commencement date of February 15, 1998, for educational 
benefits under Chapter 30 for the correspondence course 
offered by the NIPAS.


ORDER

To the extent that the veteran is entitled to a commencement 
date of February 15, 1998, for educational assistance 
benefits under Chapter 30, Title 38, United States Code, the 
benefit sought on appeal is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

